BbowN, J.,
dissenting: I think the defendant is not liable. 1. That the plaintiff, having been paid in full for his actual damages, cannot split up his cause of action, and when he accepted pay for the goods he settled all claims for damages arising out of the contract of shipment. This is expressly decided in Eller v. R. R., 140 N. C., 140; Kimball v. R. R. (New Jersey), 77 Atl., 533.
2. That under the laws of the United States damages cannot be recovered for mental anguish by delay in the shipment of goods.
3. That as the shipment was one in interstate commerce, plaintiff was bound by the terms of the receipt set out, and could not.recover damages in excess of $50 in any event.
These two propositions appear to be conclusively settled in favor of the defendant by the Supreme Court of the United States. Chicago, etc., R. R. v. Hardwick Elevator Co., 226 U. S., 427; Adams Express Co. v. Croninger, 226 U. S., 491; Kansas, etc., R. R. v. Carl, 227 U. S., 639; M. K. T. R. R. Co. v. Harrison, 227 U. S., 657.
MR. Justice-Walker concurs in this dissent.